MEMORANDUM DECISION
                                                                       Sep 14 2015, 8:32 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Ryan W. Tanselle                                          Gregory F. Zoeller
      Capper Tulley & Reimondo                                  Attorney General of Indiana
      Brownsburg, Indiana
                                                                Karl M. Scharnberg
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      William Hatfield,                                        September 14, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               32A01-1411-CR-510
              v.
                                                               Appeal from the Hendricks Superior
      State of Indiana,                                        Court
                                                               The Honorable Karen M. Love,
      Appellee-Plaintiff,                                      Judge
                                                               Case No. 32D03-1308-CM-1088




      Robb, Judge.



                                Case Summary and Issues
[1]   Following a bench trial, William Hatfield was found guilty of leaving the scene

      of an accident resulting in injury, a Class A misdemeanor. He raises three

      Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 1 of 10
      issues for our review, namely: 1) whether the evidence sustains his conviction;

      2) whether the trial court committed fundamental error when it ordered him to

      pay restitution; and 3) whether his sentence is inappropriate in light of the

      nature of his offense and his character. Concluding that the State produced

      sufficient evidence for the trial court to find Hatfield guilty, Hatfield invited any

      error regarding the entry of the restitution order which, nevertheless, was

      supported by adequate evidence, and Hatfield has failed to show that his

      sentence is inappropriate, we affirm.



                            Facts and Procedural History
[2]   On August 8, 2013, Hatfield drove a pickup truck westbound on East County

      Road 675 South in Hendricks County. Asfahan Kahn was driving eastbound

      on the same road with his wife and his brother-in-law in a sedan. The front of

      Hatfield’s truck collided with the driver’s side of Kahn’s sedan, resulting in

      damage. Upon impact, Hatfield felt as though his truck “stopped for a

      moment.” Transcript at 70. The vehicles bounced off one another. Kahn’s

      sedan hit a telephone pole and then came to rest in a bean field.


[3]   After the accident, Hatfield stopped his truck, exited, and checked his cargo.

      Hatfield, who had no insurance on his truck, drove away without providing

      Kahn any identifying information. Hatfield did not check on the occupants of

      Kahn’s sedan or provide them with other assistance. A citizen followed

      Hatfield, who was driving at “high speed,” tr. at 46, for over three miles before

      blocking Hatfield’s truck. Along the route there were multiple places where

      Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 2 of 10
      Hatfield could have turned around and returned to the site of the accident. The

      citizen and Hatfield returned together to the scene of the accident, where

      Hatfield was arrested. Kahn and his passengers were treated by first responders

      and then were taken to Methodist Hospital.


[4]   The State charged Hatfield with leaving the scene of an accident resulting in

      injury. The trial court found Hatfield guilty and later sentenced him to 364

      days of imprisonment in the county jail, with 362 days suspended to probation

      and credit for time served. The trial court also entered an order of restitution as

      a civil judgment in the amount of $14,852.67 in favor of Kahn’s insurer.

      Hatfield had no objection to the entry of the order. Hatfield now appeals.

      Additional facts will be added as necessary.



                                 Discussion and Decision
                                  I. Sufficiency of Evidence
                                      A. Standard of Review
[5]   “When reviewing the sufficiency of the evidence to support a conviction, we

      consider only the probative evidence and reasonable inferences supporting the

      verdict.” Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct. App. 2013), trans. denied.

      We will not reweigh evidence or assess credibility of the witnesses. Glenn v.

      State, 999 N.E.2d 859, 861 (Ind. Ct. App. 2013). “The conviction will be

      affirmed unless no reasonable fact-finder could find the elements of the crime




      Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 3 of 10
      proven beyond a reasonable doubt.” Id. (citation and quotation marks

      omitted).


                           B. Leaving the Scene of an Accident
[6]   The driver of a vehicle that is involved in an accident resulting in injury must

      immediately stop his vehicle, remain there until he has provided identifying

      information, and render reasonable assistance to those injured in the accident.

      Ind. Code §§ 9-26-1-1(1)-(2) (2013). Failure to do so constitutes the criminal

      offense of leaving the scene of an accident. Ind. Code § 9-26-1-8(a) (2013).

      “The purpose of the statute is to provide prompt aid for persons who are injured

      or whose property is damaged and to sufficiently establish the identity of the

      parties so that they and police authorities may know with whom to deal in

      matters growing out of the accident.” Hudson v. State, 20 N.E.3d 900, 904 (Ind.

      Ct. App. 2014) (citations omitted).


[7]   In order to convict Hatfield of leaving the scene of an accident resulting in

      injury as charged, the State was required to show that Hatfield,

              being the driver of a vehicle involved in an accident that resulted in
              injury to [Kahn and his passengers], did fail to remain at the accident
              scene until the driver had provided name, address, and vehicle
              registration number and determined the need for and rendered
              reasonable assistance to the injured.
      Appellant’s Appendix at 10. The evidence at trial showed that, after initially

      stopping to check on the status of his cargo, Hatfield drove at a high rate of

      speed over three miles away from the location of the accident. Before leaving,

      Hatfield did not provide anyone at the accident scene with his identifying

      Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 4 of 10
      information, nor did he check on the occupants of the vehicle he had struck.

      Hatfield did not have any insurance on the truck, a fact that supplied a possible

      motive for the offense. The evidence at trial also showed that Hatfield had

      multiple opportunities to stop and return to the scene of the accident but did not

      until his truck was blocked by another citizen. The trial court reasonably

      concluded from this evidence that Hatfield did not comply with the statute’s

      requirements.


[8]   On appeal, Hatfield offers explanations for why it was necessary for him to

      leave the scene of the accident. However, Hatfield testified at trial, and, thus,

      the trial court heard his version of what occurred after the accident. The trial

      court rejected those explanations. Hatfield essentially requests that we reweigh

      the evidence and reassess the credibility of the witnesses, which we do not do.

      Glenn, 999 N.E.2d at 861.


[9]   In addition, Hatfield’s argument that he returned to the scene and cooperated

      with authorities is unpersuasive. The statute required that Hatfield remain at the

      scene of the accident. I.C. § 9-26-1-1(1). The offense was complete when

      Hatfield drove away from the scene. The fact that Hatfield returned and

      cooperated with the authorities does not change the fact that he initially left the

      scene of the accident.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 5 of 10
                                       II. Restitution Order
                                       A. Standard of Review
[10]   Pursuant to Indiana Code section 35-50-5-3, a trial court may order restitution

       to the victim of a crime. An order of restitution is a matter within the trial

       court’s discretion, and we will only reverse the trial court’s order upon a

       showing of abuse of that discretion. M.C. v. State, 817 N.E.2d 606, 608 (Ind. Ct.

       App. 2004). “An abuse of discretion occurs when the trial court’s

       determination is clearly against the logic and effect of the facts and

       circumstances before the court or the reasonable, probable, and actual

       deductions to be drawn therefrom.” Id. at 609.


                                  B. Entry of Restitution Order
[11]   Hatfield argues that the trial court committed fundamental error when it

       ordered him to pay restitution for damages not stemming from his conviction.

       However, at sentencing Hatfield, through his counsel, affirmatively stated that

       he had no challenge to the claim for restitution. Thus, to the extent that the

       trial court committed any error, it was invited by Hatfield. Invited error is not

       reversible error. Mitchell v. State, 730 N.E.2d 197, 201 (Ind. Ct. App. 2000)

       (upholding restitution order where Mitchell agreed to pay counseling expenses

       up to a certain dollar amount). See also C.H. v. State, 15 N.E.3d 1086, 1096-97

       (Ind. Ct. App. 2014) (following Mitchell and finding invited error despite

       defendant’s fundamental error argument, while acknowledging the contrary




       Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 6 of 10
       precedent of Bennett v. State, 862 N.E.2d 1281, 1288 (Ind. Ct. App. 2007)), trans.

       denied.


[12]   On appeal, Hatfield does not address the effect of his statements at sentencing.

       Moreover, the case he cites in support of addressing his claim as one of

       fundamental error, Lohmiller v. State, 884 N.E.2d 903, 916 (Ind. Ct. App. 2008),

       is unpersuasive as that case did not involve invited error. Although the result

       may have been different had Hatfield objected to the entry of the restitution

       order, we decline to address his fundamental error argument based upon the

       facts of this case.


                                       C. Sufficiency of Order
[13]   Hatfield also argues that the trial court’s restitution order was not supported by

       adequate evidence. As a general matter, the evidence supporting a restitution

       order is sufficient if it provides the trier of fact with a reasonable basis for

       estimating loss and does not merely provide a basis for speculation or

       conjecture. Guzman v. State, 985 N.E.2d 1125, 1130 (Ind. Ct. App. 2013).


[14]   Here, the State provided Hatfield with a claim for restitution from Kahn’s

       insurer in the amount of $14,852.67. The claim itself was not admitted into

       evidence, although the trial court, the State, and Hatfield’s counsel discussed it

       in open court without objection. The insurer’s claim detailed that the total

       included “injury settlements for the three occupants of the vehicle that the

       victims were in, medical payment coverage for all three of them, rental costs

       and the totaled vehicle as well as the insurance deductible.” Tr. at 83. This

       Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 7 of 10
       itemization, coupled with Hatfield’s lack of objection, was sufficiently detailed

       to provide a reasonable basis for determining the amount of damages. See

       Morris v. State, 2 N.E.3d 7, 9 (Ind. Ct. App. 2013) (order upheld despite the fact

       that supporting documentation was not admitted into evidence where trial court

       and the State referred to it without objection); Ladd v. State, 710 N.E.2d 188,

       192 (Ind. Ct. App. 1999) (upholding restitution order based upon an affidavit

       that stated total amount of costs for law enforcement and litigation which was

       admitted without objection).


                                  III. Inappropriate Sentence
                                       A. Standard of Review
[15]   This court has the authority to revise a sentence “if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” Ind.

       Appellate Rule 7(B). Whether a sentence is inappropriate ultimately turns on

       “the culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008). The defendant bears the burden of

       persuading this court that his or her sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006). The trial court imposed upon Hatfield a

       364-day sentence, with 362 days suspended to probation and credit for time

       served. When the assessing the appropriateness of a sentence, we may consider

       both the executed and suspended portions of that sentence. Davidson v. State,

       926 N.E.2d 1023, 1025 (Ind. 2010).
       Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 8 of 10
                                         B. Nature of Offense
[16]   Hatfield was convicted of leaving the scene of an accident involving three

       people. The impact of the accident was such that it felt to Hatfield that his

       truck “stopped for a moment.” Tr. at 70. Kahn’s sedan was propelled first into

       a telephone pole and then into a bean field. The chance of injury to property

       and person of such a collision was apparent. Hatfield, despite having the time

       to check on the status of the cargo in his truck, did not check on the people in

       Kahn’s car. Hatfield, who was not insured, left the scene at a high rate of speed

       and did not turn around until he was over three miles away from the accident,

       despite the fact that he had multiple opportunities to do so. In light of these

       facts, we do not find Hatfield’s sentence to be inappropriate on the basis of the

       nature of his offense.


                                   C. Character of the Offender
[17]   Hatfield directs our attention to a number of positive character traits which he

       contends render his sentence inappropriate. At his sentencing hearing, Hatfield

       and his counsel placed these same factors before the trial court who fashioned a

       sentence that took those factors into account. The trial court declined to place

       Hatfield on community service, evidently to allow Hatfield to concentrate his

       efforts on fulfilling his restitution obligation. Hatfield has failed to meet his

       burden on appeal to show us that his sentence is inappropriate in light of the

       nature of his offense and his character. Childress, 848 N.E.2d at 1080.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 9 of 10
                                               Conclusion
[18]   We conclude that sufficient evidence supports Hatfield’s conviction, that

       Hatfield invited any error as to the entry trial court’s restitution order which

       was supported by sufficient evidence, and that Hatfield’s sentence is not

       inappropriate.


[19]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1411-CR-510 | September 14, 2015   Page 10 of 10